DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 30 June 2022 have been fully considered but they are not persuasive. Applicant argues that Bhagwat fails to disclose certain limitations that teach the claimed invention. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., capturing authorized transmissions while ignoring unauthorized communications and providing a mechanism that can be used by a wireless sniffer to automatically distinguish between the wireless traffic on a targeted network and the wireless traffic on a neighboring network) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim 6 requires utilizing sniffer devices for identifying wireless transmissions carried on a WLAN and dropping any of the wireless transmissions not identified as having been carried on the WLAN. Bhagwat teaches a method of sniffer devices of detecting and analyzing wireless transmissions such as those authorized and unauthorized (0061). Upon detection of unauthorized access points, the access points are disabled and de-authenticated (0063). 
The claimed limitations are very distinct from the limitations that the applicant has not specifically recited. Thus, Bhagwat taken solely or in combination reads on the invention as presently claimed. A rejection to the claims is set forth below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6, 7 and 9-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhagwat et al. (Bhagwat), U.S. Patent Pub. No. 2006/0002331.
Regarding claim 6, Bhagwat discloses a method of identifying wireless transmissions carried on a wireless local area network (WLAN) for analysis (0032), the method comprising, by a wireless network sniffer device (sniffers/sensor devices 122A and 122B) (0038): receiving, at an interface unit, over a dedicated link from a network management system controlling the WLAN, network identity signature data associated with the WLAN (BSSIDs/SSIDs are received/captured by the sniffer devices) (0060); detecting, at a wireless receiver, wireless transmissions; identifying network identity signature data from each wireless transmission (BSSIDs/SSIDs are received/captured by the sniffer devices) (0060); comparing the network identity signature data received at the interface unit with the network identity signature data identified from the wireless transmissions to identify which wireless transmissions were carried on the WLAN (authorized, unauthorized and external APs are detected by the sniffer devices) (0061) ; dropping any of the wireless transmissions not identified as having been carried on the WLAN (unauthorized APs are disabled and de-authenticated) (0063); and capturing any of the wireless transmissions identified as having been carried on the WLAN for analysis (the sniffer devices listen to the radio channel and captures packets being transmitted and when transmissions are detected relevant information about the transmissions are collected and recorded (0038).
Regarding claim 7, Bhagwat discloses the method of claim 6, wherein a similarity metric is used to compare the network identity signature data received at the interface unit with the network identity signature data identified from the wireless transmissions, wherein the network identity signature data identified from the wireless transmissions comprises base station identities (BSSIDs) detected by the wireless receiver and the network identity signature data comprises MAC addresses reported on the dedicated link (BSSIDs and MAC addresses are used to identify authorized and unauthorized APs (0060, 0063).
Regarding claim 9, Bhagwat discloses the method of claim 6, wherein a static list of Public SSIDs is excluded from consideration (reads on after a short time out, corresponding entries are marked “inactive” and after a long time out entries are marked “historic” (0060; see also 0052 wherein the networks are public or private).
Regarding claim 10, Bhagwat discloses the method of claim 6, wherein the dedicated link is a fixed Ethernet or Powerline connection (0004, 0005, 0012, 0073).
Regarding claim 11, Bhagwat discloses the method of claim 6, wherein the dedicated link is a wireless connection operating in a frequency band separate from that of the WLAN (0037, 0039).
Regarding claim 12, Bhagwat discloses the method of claim 6, wherein the network management system is incorporated in a wireless communications server also incorporating the wireless network sniffer device (0115; see system configuration in figures 1 and 10A).
Regarding claim 13, Bhagwat discloses a wireless network sniffer device configured to perform the method of claim 6 (0115; see system configuration in figures 1 and 10A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhagwat in view Cross et al. (Cross), U.S. Patent Pub. No. 2011/0167263.
Regarding claim 8, Bhagwat discloses the method of claim 6 as described above. Bhagwat, however, fails to disclose wherein a similarity metric is used to compare a plurality of Service Set Identities (SSIDs) detected by the wireless receiver with each other in order to classify closely matching SSIDs as belonging to a particular WLAN.
Cross reads on this limitation. Specifically, Cross discloses identifying and comparing SSIDs of unauthorized Aps to trusted APs having similar SSIDs (0009).
Therefore, before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify Bhagwat with the teachings of Cross for the purpose of preventing unauthorized access from intruding devices.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMICA M. BEAMER whose telephone number is (571)272-7797. The examiner can normally be reached Monday thru Friday; 9:00 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G. Kincaid can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMICA M BEAMER/Primary Examiner, Art Unit 2646